DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zizka et al, US Patent 8788454 B2, in view of Stoimenov et al, US Patent Pub. 20050114131 A1.
Re Claim 1, Zizka et al discloses a method comprising: creating a library of items (col. 4, lines 20-49: database is read as library and the database can store a plurality of voice tags of different tasks), each item having one or more excerpts (col. 4, lines 20-49: database is read as library and the database can store a plurality of voice tags of different tasks); enabling a user to add new items to the library and to assign a unique voice tag to each new item as it is added to the library (col. 4, lines 20-49: database is read as library and the database can store a plurality of voice tags of different tasks); but fails to disclose adding metadata about each new item to an index as the new item is added to the library, together with the unique voice tag assigned to the new item by the user; and monitoring for potential duplicate voice tags in the index, and when such duplicates are detected, recommending one or more alternative voice tags to the user. However, Stoimenov et al discloses a system where voice tag is inserted as meta data (Stoimenov et al, paras 0002-0003); wherein when the inputted voice tag is deemed to be confusingly similar with another voice tag (Stoimenov et al, para 0033), a voice tag editor may provide synonym suggested voice tags (Stoimenov et al, para 0034). It would have been obvious to modify the Zizka et al such that its voice tag suggestion could provide suggested voice tags when it is determined that its voice tags are duplicated after voice tag comparisons as taught in Stoimenov et al for the purpose of being able to seamlessly insert voice tags without creating similar and/or duplicate voice tags.
Re Claim 2, the combined teachings of Zizka et al and Stoimenov et al disclose the method of claim 1, but fail to disclose wherein each voice tag comprising three words or less. However, official notice is taken that using a tag of three or less words is well known. It would have been obvious for Zizka et al and Stoimenov et al to try to create tags with three or less words for the purpose of being able to easily access the entries of the database with the least words possible. 
Re Claim 3, the combined teachings of Zizka et al and Stoimenov et al disclose the method of claim 1, wherein the library comprises a personal library unique to the user (Zizka et al, col. 4, lines 20-49: database is read as library and the database can store a plurality of voice tags of different tasks from different users).
Re Claim 4, the combined teachings of Zizka et al and Stoimenov et al disclose the method of claim 1, wherein the library comprises a universal library comprising items added by more than one user or accessible to more than one user (Zizka et al, col. 4, lines 20-49: database is read as library and the database can store a plurality of voice tags of different tasks from different users).
Re Claim 5, the combined teachings of Zizka et al and Stoimenov et al disclose the method of claim 1, wherein the items comprise audio, text (Zizka et al, abstract: tasks can be text or audio; wherein text or audio can be selected from the Markush claim language).
Re Claim 6, the combined teachings of Zizka et al and Stoimenov et al disclose the method of claim 1, wherein enabling a user to assign a unique voice tag to each new item comprises presenting the user with a voice tag assignment module accessible via a website (Zizka et al, claim 1: web interface where website is selected from the Markush claim language).
Re Claim 7, the combined teachings of Zizka et al and Stoimenov et al disclose the method of claim 1, wherein recommending alternative voice tags to a user comprises recommending avoiding problematic words for voice computing systems (Stoimenov et al, paras 0033-0034: problematic tags).
Claim 8 has been analyzed and rejected according to claim 1.
Claim 9 has been analyzed and rejected according to claim 2.
Claim 10 has been analyzed and rejected according to claim 3.
Claim 11 has been analyzed and rejected according to claim 4.
Claim 12 has been analyzed and rejected according to claim 5.
Claim 13 has been analyzed and rejected according to claim 6.
Claim 14 has been analyzed and rejected according to claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harwood et al, US Patent Pub. 20050143134 A1.
Re Claim 15, Harwood et al discloses a method comprising: receiving a voice instruction from a user (fig. 3A: voice command; para 0034: voice command such as ‘DIAL’), the voice instruction comprising a command portion and a voice tag portion (fig. 3A: voice command; para 0034: voice command such as ‘DIAL’), wherein the voice tag portion comprises a voice tag corresponding to an item in a library (paras 0037-0038: voice commands include phrases such as ‘DIAL’ and tags such as ‘John’), the voice tag being assigned to the corresponding item by a user when the corresponding item was added to the library (fig. 3Apara 0046: voice tags are added for new entries where the system is able to insure that there are no duplicate voice tags); parsing the voice instruction to identify the command portion and the voice tag portion (paras 0033-0034: voice command such as ‘DIAL’; paras 0037-0038: voice commands include phrases such as ‘DIAL’ and tags such as ‘John’); processing the voice tag portion to identify the item in the library corresponding to the voice tag (paras 0033-0034: voice command such as ‘DIAL’; paras 0037-0038: voice commands include phrases such as ‘DIAL’ and tags such as ‘John’); accessing the item in the library corresponding to the voice tag (paras 0033-0034: voice command such as ‘DIAL’; paras 0037-0038: voice commands include phrases such as ‘DIAL’ and tags such as ‘John’ and the system searches the memory/library for voice tag ‘John’ and initiates the ‘DIAL’ command/instruction to dial said voice tag ‘John’); and processing the command portion to carry out a desired function on the accessed item, in accordance with the voice instruction (paras 0033-0034: voice command such as ‘DIAL’; paras 0037-0038: voice commands include phrases such as ‘DIAL’ and tags such as ‘John’ and the system searches the memory/library for voice tag ‘John’ and initiates the ‘DIAL’ command/instruction to dial said voice tag ‘John’).
	Re Claim 16, Harwood et al discloses the method of claim 15, wherein each voice tag comprises three words or less (paras 0033-0034: voice command such as ‘DIAL’; paras 0037-0038: voice commands include phrases such as ‘DIAL’ and tags such as ‘John’ where the ‘John’ tag is less than three words).
Re Claim 17, Harwood et al discloses the method of claim 15, wherein the items comprise text (para 0046: text where text is selected from the Markush claim language).
Re Claim 19, Harwood et al discloses the method of claim 15, further comprising receiving a wakeword (fig. 3A: voice command/instruction to initiate transfer, where voice command to initiate transfer is read as wakeword; para 0044) and a voice command to launch a voice tag retrieval module, before receiving the voice instruction (paras 0033-0034: voice command such as ‘DIAL’; paras 0037-0038: voice commands include phrases such as ‘DIAL’ and tags such as ‘John’ and the system searches the memory/library for voice tag ‘John’ and initiates the ‘DIAL’ command/instruction to dial said voice tag ‘John’ after transfer initiation has been carried out via voice command to initiate transfer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harwood et al, US Patent Pub. 20050143134 A1, in view of Weider et al, US Patent Pub. 20070050191 A1.
Re Claim 18, Harwood et al discloses the method of claim 15, but fails to disclose wherein the voice instruction further comprises an optional first context portion, an optional keyword portion, an optional second context portion, or an optional delivery portion. However, Weider et al discloses a system that teaches the concept of using voice commands that include a plurality of contextual information and keywords (Weider et al, para 0184). It would have been obvious to modify the Harwood et al device such that it includes voice commands with plurality of contextual information as taught in Weider et al for the purpose of being able to be very specific with the voice commands in order to be able to execute specific tasks.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Harwood et al, US Patent Pub. 20050143134 A1.
Re Claim 20, Harwood et al discloses the method of claim 15, but fails to explicitly disclose wherein the command portion of the voice instruction comprises a “GET” command or a “SHARE” command. However, Harwood et al discloses a system where a user initializes commands such as ‘DIAL’ to dial someone (fig. 3A: voice command/instruction to initiate transfer; para 0034: voice command such as ‘DIAL’). It would have been obvious to modify Harwood et al such that a user could use instruction phrases such as ‘GET’ or ‘SHARE’ to gain access to names in the phone book library of Harwood et al for the purpose of enabling the system to use more instruction words apart from ‘DIAL’ thus making the system more user friendly to user’s with different vocabularies and also enable the system to process a plurality of different instructions.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651          						11/5/2022